Title: From John Adams to John Jay, 10 April 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square. April 10. 1787
          
          The Public Councils of this Country, as far as they regard America, remain So exactly the same as to afford nothing new to communicate to Congress. The Members of Parliament, have been so long irritated and tormented on that subject, that they detest to hear the Name of America mentioned, and the political System and national humour Seems to be, neither to Speak nor think of it.— a seemingly total Inattention and Silence prevails, and will prevail for sometime.
          Secret Schemes however in abundance are concerted to plunder Us, in any Way they Can think of besides the regular Course of their Commerce with Us, which one would think rapacious enough. an honest Tradesman, whose Name is Carpenter an ingenious Engraver,

lately came to me from the remotest Part of the City, to give me Information that an Unknown Scott, had applied to him to engrave a Plate, for Striking the Paper Bills of North & South Carolina. He laid a Plan to get a Witness, to a future Interview, but the scott conceived a suspicion and would not lay open his design. Coll Smith who attended for the Purpose desired the Engraver to publish the Fact in the Newspaper, that Merchants here may be upon their guard. Carpenter went round to all the Engravers, in Town and found another, to whom the same Person had applied.— Congress, or the Delegates from North & South Carolina, will put that State upon their Guard, for it is not at all improbable the design will be pursued, by means of some other Engraver of less honour than Carpenter.
          There is a vast sum in Circulation here of base Copper: to the amount of Several hundreds of thousands of Pounds. very lately these half Pence are refused every where: I suppose in Consequence of some Concerted Scheme. and it is supposed that they will be all purchased for a trifle and Sent to the United States where they will pass for good metal, and consequently our Simple Country men be cheated of an immense sum. The Board of Treasury, may be ordered with out the avowed Interposition of Congress, to give the alarm to our Citizens. and the seperate States would do well to prohibit this false Money from being paid or received.
          Coll Smith will Sett off, for Portugal in a few Days, and at Versailles Madrid or Lisbon will have an opportunity of learning more of the present Politicks of Europe, than can be known here. a profound Calm prevails through Europe at present, tho the Bulletin from Paris Speaks of Movements of the Empress against the Turks. Her own Journey however is a strong Proof that Hostilities are not soon intended.
          With great Respect to Congress, and much / affection for their secretary, I have the / Honour to be, sir, your most obedient / and most humble servant
          
            John Adams
          
        